Opinion by
White, J.
§ 491. Appeal bond; misdescription of amount of judgment. The judgment was for $321.18. The appeal bond described it as a judgment for $296.12. Held, that this was a fatal misdescription.
§ 492. New appeal bond only allowed when. Appellant tendered a new appeal bond, correctly describing the judgment. Held: “The cases in which new appeal bonds have been allowed to be given have not extended further than to cure defects for insufficiency in the amount of the bond, or to permit the addition of another security, where but one had signed.” [King v. Hopkins, 42 Tex. 48; Shelton v. Wade, 4 Tex. 148; Berry v. Martin, 6 Tex. 264; Hollis v. Border, 10 Tex. 277; Scranton v. Bell, 35 Tex. 413.]
§ 493. Dismissal of appeal does not prejudice right to writ of error. The dismissal of the appeal because of the defective appeal bond does not prejudice the right of appellant to sue out a writ of error in the case.
Appeal dismissed.